Citation Nr: 0829679	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel









INTRODUCTION

The veteran served on active duty from March 1962 to 
September 1965 and from October 1970 to September 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim. 


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2004, at age 65, due to 
cardiopulmonary arrest and cerebral vascular accident, with 
the underlying causes of peripheral vascular disease and 
hypertension.

2.  The veteran was not service connected for any disability 
during his lifetime.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 3.312 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Unlike a 
claim to reopen, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a non-
detailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Where a claimant submits a detailed application for benefits, 
VA must provide a detailed response.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  Required notice was completed by a 
letter dated in August 2004, which informed the appellant of 
all three elements required by the 38 C.F.R. § 3.159(b) as 
stated above.  In light of the denial of the claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of prejudice to her under the 
holding in Dingess/Hartman.  Further, as required by Hupp, 
the VCAA notice was tailored to the appellant's claim; 
however, in light of the fact that the veteran was not 
service connected for any disease or disability, and had 
filed no claims for service connection prior to his death, no 
information could be provided regarding a previously service-
connected condition or any conditions not yet service 
connected.  Therefore, any technical notice deficiency was 
harmless error.  

VA has a duty to assist the appellant in the development of a 
claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
relevant records identified by the appellant, including 
service medical records, private treatment records, and VA 
treatment records, have been obtained.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  The statutory duty of VA to assist in 
developing disability claims does not include a duty to 
provide an appellant with medical opinions absent a showing 
by the appellant of a causal connection between the veteran's 
disability and his military service.  38 U.S.C.A. § 5103A(a, 
d); Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  
Because there is no competent medical evidence of record to 
suggest a correlation between the veteran's military service 
and his cardiopulmonary conditions, peripheral vascular 
disease, or hypertension, VA is not obligated to obtain a 
medical opinion.  See Delarosa v. Peake, No. 2007-7108 (Fed. 
Cir. Jan. 31, 2008); 38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
appellant by VA would be capable of substantiating her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the appellant in adjudicating this appeal.

II.  Service Connection for Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  She essentially contends that the veteran 
began having cardiovascular problems during service and that 
if a cardio catheterization had been performed at that time, 
he would have been diagnosed with such problems during 
service. 

To establish service connection for the veteran's cause of 
death, the evidence must show that a disability incurred in, 
or aggravated by service, either caused or contributed 
substantially or materially, to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that the 
disability casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death, or for which service 
connection should have been established.  

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).

The veteran died in April 2004.  The death certificate shows 
that the immediate cause of death was cardiopulmonary arrest 
and cerebral vascular accident, with underlying causes of 
peripheral vascular disease and hypertension for many years.

The medical evidence of record, however, does not reveal 
treatment for either cardiovascular problems or hypertension 
during service.  Service medical records reveal numerous 
complaints of chest pain beginning in February 1976.  
Significantly, however, treating doctors consistently 
concluded that his chest pain was non-cardiac in nature.  An 
April 1976 electrocardiogram (EKG) was normal; in July 1977, 
he was diagnosed with chest wall syndrome; in June 1981, a 
doctor reported that chest pain was non-cardiac, possibly due 
to esophageal spasm, and diagnosed the veteran with hiatal 
hernia with reflux esophagitis; a June 1981 EKG showed an 
atrioventricular block; in February 1982, doctors noted non-
cardiac chest pain and diagnosed him with probable esophageal 
reflux; in April 1982, doctors again noted non-cardiac chest 
pain and diagnosed the veteran with chronic gastritis; and in 
July 1982, myocardial infarction was ruled out, with the 
doctor reporting that chest pain was probably of 
gastrointestinal origin, diagnosing him with chronic 
esophageal reflux.  Additionally, there is no indication in 
the service medical records that the veteran was ever 
diagnosed with hypertension during service; rather, blood 
pressure readings taken from 1974 to 1984 were within normal 
limits.   
Finally, on a June 1981 medical examination, the veteran 
reported no heart or vascular problems.  

Post-service, in September 1993, the veteran sought treatment 
from B. St., M.D. for unstable angina.  Dr. St. reported that 
the veteran first manifested coronary disease on August 30, 
1993, when he developed the sudden onset of severe chest, 
jaw, and neck discomfort associated with dyspnea and 
diaphoresis.  He had been treated with anti-anginal therapy.  
An EKG showed anterolateral T-wave inversion consistent with 
ischemia, an emergency echocardiogram (ECG) revealed the 
presence of inferoposterior hypokinesis, and an emergency 
cardiac catheterization revealed the presence of three vessel 
coronary disease with a normal main left artery.  Emergency 
angioplasty of the distal circumflex lesion was performed, 
with a successful result.  Dr. St. reported that the 
angiographic results were excellent and the patient's 
symptoms and electrocardiographic changes resolved.  The 
veteran was discharged on September 2, 1993 and did well 
until he developed severe jaw and teeth pain radiating to the 
neck and chest for which he went to the emergency room on 
September 8, 1993.  Dr. St. noted coronary artery disease 
risk factors of smoking a pack a day, hyperlipidemia, and a 
positive family history of coronary disease.  He also noted 
that there was no evidence of hypertension or diabetes.  Dr. 
St.'s impression was that the veteran's recurrent symptoms 
were suggestive of myocardial ischemia; however, there was no 
evidence of myocardial infarction and the EKG revealed no 
evidence of acute ischemic changes, so, the explanation for 
the recurrent chest pain after a successful angioplasty was 
not entirely clear, but could represent re-closure of the 
left circumflex and/or severe stenosis in the right coronary 
artery. 

On September 10, 1993, the veteran underwent left heart 
catheterization with bilateral selectibe coronary angiography 
and left ventricular cineangiography, under the care of D. 
Sp., M.D.  Dr. Sp. noted a normal left ventricular function 
and status-post successful angioplasty of the mid-left 
coronary artery and major diagonal branch.  The veteran was 
discharged two days later, with diagnoses of arteriosclerotic 
cardiovascular disease, hypercholesterolemia, a history of 
hiatal hernia and peptic ulcer disease, and left iliac artery 
obstruction.  On discharge, his condition was good and his 
prognosis was fair.  

In January 1998, the veteran sought treatment after having 
left-sided numbness and paralysis for about 15 minutes.  On 
examination, the veteran specifically denied any chest 
discomfort similar to what he had prior to the angioplasty in 
1992 and reported no anginal-like discomfort since the 1992 
angioplasty.  His treating doctor, T. K. K., M.D., noted 
coronary disease risk factors of smoking and a positive 
family history, but reported a negative history for 
hypertension and diabetes.  Dr. K. reported that the veteran 
had an abnormal cardiac function test.  Under Dr. K.'s care, 
the veteran underwent left heart catheterization, including 
left coronary bypass, coronary angiography, left 
ventriculography, and an aortogram.  

The veteran did not seek further treatment for coronary 
artery disease until December 2003, when he was seen for a 
check-up and prescription re-fill.  

On April 15, 2004, the veteran arrived at the emergency room 
with left-sided hemiplegia and slurred speech; he reported no 
chest pain and his heart rate and rhythm were normal.  A 
medical history of coronary artery disease, angina, 
hyperlipidemia, cardiovascular disease status post stroke, 
hypertension, and heart block was noted upon admission to the 
hospital.  The various treating physician's diagnosed the 
veteran with complex transient ischemic attack with left 
upper and lower extremity weakness, atherosclerotic occlusive 
carotid arterial disease, cerebrovascular accident, status 
post coronary artery bypass graft, hypertension, 
dyslipidemia, possible high cholesterol.  He underwent an 
endarterectomy of right internal, external, and common 
carotidarteries.  The veteran's condition improved and he was 
sent home on April [redacted], 2004, with express instructions to 
quit smoking and to return for follow-up treatment in one to 
two weeks.  Unfortunately, the veteran passed away the day 
after he was discharged from the hospital from a cerebral 
vascular accident.  

Based on the foregoing, the Board finds that the criteria for 
service connection for the cause of the veteran's death are 
not met.  Although the appellant contends that the veteran 
had undiagnosed cardiovascular problems and hypertension 
while in service, which later resulted in his death, she has 
submitted no competent medical evidence or opinion to 
corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) 
(2007) (defining competent medical evidence).  The 
appellant's opinion is insufficient to provide the requisite 
nexus between his underlying causes of death, namely 
peripheral vascular disease and hypertension, and his time in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The veteran was never diagnosed with cardiovascular 
disease during service; rather, his chest pain was 
consistently determined to be of non-cardiac origin and his 
blood pressure readings were within normal limits.  
Significantly, he was not diagnosed with hypertension until 
2004, almost 20 years after separation from service, and did 
not manifest cardiovascular disease until 1993, almost ten 
years after separation from service.  Further, at no point 
during the veteran's extensive post-service treatment for 
cardiovascular problems has a medical opinion linked the 
onset of these problems to his time in service.  Rather, the 
only medical opinions of record regarding the etiology of his 
cardiovascular problems indicate that the veteran's positive 
family history of coronary artery disease and his history of 
smoking a pack a day for over thirty years increased his risk 
of having such problems.   

In sum, there is no competent evidence of record showing that 
any of the disabilities listed on the veteran's death 
certificate (i.e., cerebral vascular accident, peripheral 
vascular disease, and hypertension) had their onset during 
active service (or any applicable presumptive period) or were 
related to any in-service disease or injury.  See 38 U.S.C.A. 
§§ 1110, 1112.  Therefore, the Board finds that the criteria 
for service connection for the cause of the veteran's death 
are not met and the appellant's claim is denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. 5107(b).


ORDER

Service connection for the veteran's cause of death is 
denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


